Citation Nr: 0003726	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a contusion of the left back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This case was the subject of Board remands dated in March 
1997 and July 1998.

We call to the attention of the Service Center Manager to 
statements in the informal hearing presentation wherein the 
veteran's representative expressed some concern that the 
local rating specialist "went out of his way to discredit the 
merits of the Board member and the basis of the remand, in as 
far as, making their own medical opinion as to the cause of 
the veteran's disability" and further admonished the rating 
officer, reminding him that his personal feelings should not 
intrude and that fairness and courtesy toward the appellants 
should prevail at all times.  


REMAND

The veteran seeks a compensable rating for service-connected 
residuals of a contusion of the left back.  There is no 
adequate medical evidence of record for the purpose of 
evaluating the current residuals of the veteran's left back 
contusion.  

In rating decisions dated in December 1994 and June 1995, the 
RO denied the veteran's claim for a compensable rating for 
residuals of a contusion of the left back based on records of 
treatment from October 1982 to August 1993.  The case was 
remanded by the Board in March 1997 for a contemporaneous VA 
examination.

In January 1998 the RO denied the veteran's claim for a 
compensable rating for residuals of a contusion of the left 
back based on a May 1997 VA examination report which did not 
specifically discuss the veteran's inservice contusion of the 
left back (as explicitly diagnosed in the service medical 
records).  The examiner stated that it was his clinical 
opinion that the veteran's grade II rotoscoliosis with 
residual muscle spasm was not related to the accident of 
March 11, 1955, but no reason was offered for this finding.  
In its March 1997 remand, the Board had explicitly requested 
that the examining physician provide reasons for his opinion 
on the matter.  In light of this inadequate examination, the 
case was again remanded by the Board in July 1998.

In June a 1999 rating decision, the RO again denied the 
veteran's claim for a compensable rating for residuals of 
contusion of the left back.  The October 1998 findings of a 
VA examining physician were strongly disputed and refuted in 
the RO rating decision.
 
The October 1998 VA examiner's report was inadequate.  The 
physician was requested to review the claims file.  In his 
opinion, the examining physician indicated that he was 
provided with and did review the REMAND.  It does not appear 
that he reviewed the claims folder as requested.  Answering 
the questions posed by the Board, the examiner stated of the 
veteran that "[i]t is my opinion that his service connected 
back disability does cause an increase in non-service-
connected disorders."  He did not offer a reason for this 
opinion, nor did he indicate in any way which nonservice-
connected disabilities were aggravated by the veteran's 
service-connected back disability.  Additionally, as the RO 
noted, the examination report appears to reflect an 
inadequate understanding of the veteran's inservice injury 
and his medical history. 

If a report of examination does not include sufficient data 
or adequate responses to the specific opinions requested, it 
is incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  

In light of the VA examinations and other medical evidence of 
record which, as discussed above, are inadequate for rating 
purposes, the Board must again remand this case for the 
purpose of obtaining an adequate VA examination and opinion.  
38 C.F.R. § 3.326.  The VA has the duty to assist the veteran 
in the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims has held that the duty to assist the veteran 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
residuals of his inservice contusion to 
the left back, or any other back 
disability since service.  After 
obtaining any required releases from the 
veteran, the RO should request copies of 
all indicated records which have not been 
previously obtained.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist who has not previously 
treated or examined the veteran (if 
feasible), in order to determine the 
manifestations of the service-connected 
residuals of a left back contusion. 

The examiner is advised that the issue at 
hand in this case and the purpose of this 
examination is determination of the 
nature and extent of all current 
residuals of the veteran's inservice left 
back contusion, to include the nature and 
extent of any current condition caused or 
aggravated by the contusion or its 
residuals.  The service medical records 
must be reviewed by the examiner, in 
addition to VA examinations dated in 
March 1956 and March 1957, and VA medical 
records of treatment dated in February 
1957, so that the examiner has an 
understanding of the medical history of 
the condition for which the veteran is 
service-connected.

If the examiner finds that there are no 
current residuals of the veteran's 
inservice left back contusion, and that 
no current condition has been caused or 
aggravated by the contusion or its 
residuals, the examiner should so state 
and provide reasons for his or her 
opinion.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
objective findings regarding the 
residuals of the veteran's inservice left 
back contusion.  The orthopedist should 
obtain a history and note any objective 
findings regarding the following for all 
disabilities (if any) which are in his or 
her view caused or aggravated by the 
veteran's inservice left back contusion:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, flare-ups, and 
painful motion or pain as a result of, or 
on those parts of the body affected by, 
residuals of the veteran's inservice left 
back contusion.  The orthopedist should 
also address the effect of the veteran's 
residuals of a left back contusion on his 
ability to perform routine functions and 
his ability to work.  

The orthopedist should note whether 
surgical clips are present in the 
veteran's right pelvis upon X-ray, and, 
if so, attempt to ascertain the origin of 
those clips and whether they affect the 
analysis of the issue at hand, discussed 
above in bold italics.

The orthopedist should offer an opinion 
as to whether the veteran has 
degenerative joint disease, arthritis, or 
other disease of the back, and, if so, to 
what extent such back disability is 
caused or aggravated by the inservice 
left back contusion or residuals thereof.

The examiner should explicitly state the 
nature and extent of all residuals of the 
veteran's left back contusion, to include 
those conditions which may be caused or 
aggravated by such residuals.  If the 
examiner finds that the veteran has 
conditions which are caused or aggravated 
by residuals of his inservice left back 
contusion, the examiner should explicitly 
name those conditions, and discuss the 
extent to which those conditions are 
disabling. 

For any condition which the examiner 
believes to be caused or aggravated by 
the veteran's inservice left back 
contusion or residuals thereof, the 
examiner should discuss the effect of the 
condition on the veteran's ability to 
work and perform routine functions.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and, in a 
fair and unbiased manner, and without the 
use of provocative language, readjudicate 
the issue of entitlement to an increased 
rating for residuals of a left back 
contusion, to include consideration of 
the provisions of 38 C.F.R. § 3.321(b).  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence in a fair and 
unbiased manner, and without the use of provocative language, 
and he and his representative should be afforded the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



